Name: Commission Regulation (EEC) No 1522/79 of 20 July 1979 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  distributive trades;  marketing
 Date Published: nan

 No L 185/20 Official Journal of the European Communities 21 . 7. 79 COMMISSION REGULATION (EEC) No 1522/79 of 20 July 1979 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2213/76 of 10 September 1976 on the sale of skimmed-milk powder from public storage (3), as last amended by Regulation (EEC) No 344/78 (4), fixed the storage period of the product put up for sale at not less than 12 months ; Whereas, in view of the turnover of stocks, the period of storage should be reduced to four months for the skimmed-milk powder in question ; Article 1 In Article 1 of Regulation (EEC) No 2213/76, the expression ' 12 months' is hereby amended to read 'four months'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 249, 11 . 9 . 1976, p. 6 . (4) OJ No L 49, 21 . 2 . 1978 , p. 8 .